DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Title has been amended as follows: IMAGE FORMING APPARATUS AND TRANSFER DEVICECOMPRISING FIRST AND SECOND TRANSFER ROLLERS 
Reasons for Allowance
Claims 1-6 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an image forming apparatus and transfer device comprising first and second transfer rollers wherein,
the device state becomes the second operation state when a following procedure is performed: when the device state is the first operation state, the driving device displaces the second displacement member in the first direction to displace the second locking portion to a position to lock the first projection portion and the second projection portion, while the first displacement member is held at the first position; the driving device then displaces the second displacement member in the second direction and stops the second displacement member, allowing the first displacement member to be displaced from the first position to the second position in conjunction with a displacement of the second displacement member in a state where the first projection portion and the second projection portion are integrated with the slide portion by the biasing forces of the first elastic member and the second elastic member; and the second displacement member is further displaced and stopped at a position where the second projection portion is inserted in the recessed portion, and 
the device state becomes the first operation state when a following procedure is performed: when the device state is the second operation state, the driving device displaces the second displacement member in the second direction to displace the second locking portion to a position to lock the first projection portion and the second projection portion while the first displacement member is held at the second position; the driving device then displaces the second displacement member in the first direction and stops the second displacement member, allowing the first displacement member to be displaced from the second position to the first position in conjunction with a displacement of the second displacement member in a state where the first projection portion and the second projection portion are integrated with the slide portion by the biasing forces of the first elastic member and the second elastic member; and the second displacement member is further displaced and stopped at a position where the first projection portion is inserted in the recessed portion
in combination with all other features recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,073,386 discloses an image forming apparatus and transfer device (Fig.24) comprising two transfer rollers as part of a selectable nip-width changing device wherein a controller switches between a first mode and a second mode according to a predetermined condition.  However, the reference differs from the instant application regarding the specific features that provide support, positioning and/or displacement to the transfer rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/Primary Examiner, Art Unit 2852